DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 10/15/2021 have been received and entered into the case. Claims 1-3 are pending, Claims 2-3 have been withdrawn, and Claim 1 has been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted copies of the deposits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to Bacillus velezensis NSZ-YBGJ0001. Although applicant has discovered that Bacillus velezensis NSZ-YBGJ0001 occurs in nature, this discovery does not, by itself, render Bacillus velezensis NSZ-YBGJ0001 patent eligible. Based on the information provided in the instant specification, there is no indication that isolated Bacillus velezensis NSZ-YBGJ0001 has any characteristics that are different from naturally occurring Bacillus velezensi Bacillus velezensis NSZ-YBGJ0001 that is structurally and functionally identical to naturally occurring Bacillus velezensis strain. Because there is no difference between the claimed and naturally occurring strain, the claimed strain does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. Accordingly, the claim is directed to an exception.
Claim 1 does not recite additional element aside from Bacillus velezensis NSZ-YBGJ0001. Therefore, the claim as a whole adds nothing significantly more to the “product of nature” itself. Thus, the claim does not amount to significantly more than the judicial exception itself. Thus, the claim does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (KR101190650B1; 10/17/2012).
Bacillus velezensis NSZ-YBGJ0001, CGMCC deposit number: 14384.
Han teaches Bacillus velezensis B-42 (p.1 para 1-2 under Description, Claim 1).

Han does not teach the claimed accession number (claim 1).
However the strain of the prior art appear to be the same as that claimed by applicant since they belong to the same genus and species. The reference discloses a strain that appears to be identical to the presently claimed strain. Consequently, the claimed strain appears to be anticipated by the aforementioned reference. However, even if the reference’s strain and the claimed strain are not one in the same and there is, in fact, no anticipation, the reference strain would nevertheless have rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as evidenced by their belonging to the same genus and species.
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by, the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that the function of Bacillus velezensis NSZ-YBGJO001 described in this application is obviously different from that of naturally occurring Bacillus velezensis strain.
These arguments are not found persuasive because the instant specification discloses that Bacillus velezensis NSZ-YBGJ0001 is isolated and purified from the soil of Lingshui County, Sanya, Hainan, China (para 0012, 0030), then deposited with a deposit number CGMCC No. 14384. The instant specification did not disclose such isolation and purification steps give the claimed Bacillus velezensis NSZ-YBGJ0001 CGMCC No. 14384 characteristics that are Bacillus velezensis NSZ-YBGJ0001. Thus, the claimed Bacillus velezensis NSZ-YBGJ0001 CGMCC No. 14384 does not amount to significantly more than the judicial exception itself (“product of nature”). Thus, the claim does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Applicant argues that the instant application has significant beneficial technical effects, and there are non-obvious differences, i.e., source, strain, and role, with the reference document.
These arguments are not found persuasive because it has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113) In addition, applicant has compared the 16s rDNA sequence of Bacillus velezensis strain NSZ-YBGJO001 stated in this application with Bacillus velezensis strain NJAU-Z9, and the 16s rDNA sequence of Bacillus velezensis B-42 stated in the reference document with NCBI Accession No. AB 244441. It is hard to do the comparison when the reference used is different. Finally, Bacillus velezensis strain of the prior art and the claimed Bacillus velezensis strain both inhibit plant diseases such as Fusarium oxysporum, Rhizoctonia solani, Sclerotinia sclerotiorum, and Collectotrichum gloeosporioides (applicant’s remarks on page 6). Therefore, even if the reference’s strain and the claimed strain are not one in the same and there is, in fact, no anticipation, the reference strain would nevertheless have rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as evidenced by their belonging to the same genus and species as well as anti-pathogenic properties.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651